DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merwaday et al. (US 2019/0053178 herein Merwaday).
Regarding claim 1, Merwaday teaches an apparatus for compensating a channel based on an artificial neural network, the apparatus comprising: 
a channel learning device configured to learn a property of the channel (read as cellular Vehicle-to-Everything (LTE V2X) standard which uses an enhanced version of a ‘sidelink’ interface for V2V communications; in LTE V2X, the transmission of synchronization signals by a UE are triggered based on a threshold of the received signal strength (RSS) of a synchronization signal received from the network or from another UE; machine learning software stack 1200 wherein a machine learning application 1202 can be configured to train a neural network using a training dataset or to use a trained deep neural network to implement machine intelligence; hardware acceleration for the machine learning application 1202 can be enabled via a machine learning framework 1204) (Merwaday – [0022]-[0023], [0120]-[0122]); and 
a channel compensating device configured to compensate for an error of the channel based on a learning result of the channel learning device (read as the deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers and are more computationally intensive to train; the additional hidden layers of the network enable multistep pattern recognition that results in reduced output error relative to shallow machine learning techniques; once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks; the learning model describes how to adjust the weights within the model to reduce the output error of the network) (Merwaday – [0127]).
Regarding claim 2 as applied to claim 1, Merwaday further teaches wherein the channel learning device is configured to learn a property of a vehicle-to-everything (V2X) communication channel (read as vehicle-to-everything (V2X) encompasses all modes of vehicular communication; cellular vehicle-to-everything (LTE V2X) standard which uses an enhanced version of a ‘sidelink’ interface for V2V communications; in LTE V2X, a user equipment (UE) can transmit synchronization channels when certain conditions are satisfied) (Merwaday – [0002], [0022]).
Regarding claim 3 as applied to claim 1, Merwaday further teaches wherein the channel learning device is configured to learn channel correlation in a frequency domain (read as OFDM systems; each resource grid comprises a number of resource blocks, which describe the mapping of certain physical channels to resource elements; each resource block comprises a collection of resource elements; in the frequency domain, this may represent the smallest quality of resources that currently can be allocated) (Merwaday – [0028], and [0086]-[0087]).
Regarding claim 4 as applied to claim 1, Merwaday further teaches wherein the channel learning device is implemented with an auto-encoder (read as encoder/decoder functionality) (Merwaday – [0098]).

Regarding claim 10, Merwaday teaches a method of compensating a channel based on an artificial neural network, the method comprising: 
learning, by a channel learning device, a property of the channel (read as cellular Vehicle-to-Everything (LTE V2X) standard which uses an enhanced version of a ‘sidelink’ interface for V2V communications; in LTE V2X, the transmission of synchronization signals by a UE are triggered based on a threshold of the received signal strength (RSS) of a synchronization signal received from the network or from another UE; machine learning software stack 1200 wherein a machine learning application 1202 can be configured to train a neural network using a training dataset or to use a trained deep neural network to implement machine intelligence; hardware acceleration for the machine learning application 1202 can be enabled via a machine learning framework 1204) (Merwaday – [0022]-[0023], [0120]-[0122]); and 
compensating, by a channel compensating device, for an error of the channel based on a learning result of the channel learning device (read as the deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers and are more computationally intensive to train; the additional hidden layers of the network enable multistep pattern recognition that results in reduced output error relative to shallow machine learning techniques; once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks; the learning model describes how to adjust the weights within the model to reduce the output error of the network) (Merwaday – [0127]).
Regarding claim 11 as applied to claim 10, Merwaday further teaches wherein learning the property of the channel includes learning a property of a vehicle-to-everything (V2X) communication channel (read as vehicle-to-everything (V2X) encompasses all modes of vehicular communication; cellular vehicle-to-everything (LTE V2X) standard which uses an enhanced version of a ‘sidelink’ interface for V2V communications; in LTE V2X, a user equipment (UE) can transmit synchronization channels when certain conditions are satisfied) (Merwaday – [0002], [0022]).
Regarding claim 12 as applied to claim 10, Merwaday further teaches wherein learning the property of the channel includes learning channel correlation in a frequency domain (read as OFDM systems; each resource grid comprises a number of resource blocks, which describe the mapping of certain physical channels to resource elements; each resource block comprises a collection of resource elements; in the frequency domain, this may represent the smallest quality of resources that currently can be allocated) (Merwaday – [0028], and [0086]-[0087]).
Regarding claim 13 as applied to claim 10, Merwaday further teaches wherein the channel learning device is implemented with an auto-encoder (read as encoder/decoder functionality) (Merwaday – [0098]).

Regarding claim 19, Merwaday teaches a non-transitory computer readable medium containing program instructions executed by a processor (Merwaday – [0032]), the computer readable medium (Merwaday – [0161]) comprising: 
program instructions that learn a property of a channel based on an artificial neural network (read as cellular Vehicle-to-Everything (LTE V2X) standard which uses an enhanced version of a ‘sidelink’ interface for V2V communications; in LTE V2X, the transmission of synchronization signals by a UE are triggered based on a threshold of the received signal strength (RSS) of a synchronization signal received from the network or from another UE; machine learning software stack 1200 wherein a machine learning application 1202 can be configured to train a neural network using a training dataset or to use a trained deep neural network to implement machine intelligence; hardware acceleration for the machine learning application 1202 can be enabled via a machine learning framework 1204) (Merwaday – [0022]-[0023], [0120]-[0122]); and 
program instructions that compensate for an error of the channel based on a learning result of the channel learning device (read as the deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers and are more computationally intensive to train; the additional hidden layers of the network enable multistep pattern recognition that results in reduced output error relative to shallow machine learning techniques; once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks; the learning model describes how to adjust the weights within the model to reduce the output error of the network) (Merwaday – [0127]).

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648